Title: From Thomas Jefferson to Le Veillard, with Enclosures, 9 May 1786
From: Jefferson, Thomas
To: Le Veillard, Louis



Tuesday May 9.

Mr. Jefferson presents his compliments to Monsr. Le Vieillard and will be happy to hear that himself, Madame et Mademoiselle le Vieillard are well. He is but just returned from England, and will avail himself of the first leisure moment to pay his respects to Monsr. le Vieillard in person. In the mean time he returns with many thanks the papers relative to Dr. Franklin which he was so kind as to lend him.
